DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The previous office action mailed 27 January 2022 has been vacated and is replaced with the office action herein to correct for the rejection of claim 10.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1, 2, 4, 5, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C.102(a)(2) as being anticipated by Phillips et al. (US 2012/0143027).
Phillips et al. teach an electrical biosensor that is a transistor and comprises: 
an electrical component having an electrical characteristic and a surface, the electrical component being configured such that coupling of the substance to the surface changes the electrical characteristic of the electrical component and has a first and second electrode adapted to electrically couple to a reader for obtaining an electrical reading of the electrical characteristic (electrodes 4 and 6 couple to detector, which is interpreted as the reader, par. 28 and 71; Figs. 4 and 6);
a structure disposed on the surface of the electrical component and including a titanium oxide immobilization layer (22, Fig. 4; par. 29), a gold metal thin film overlying the immobilization layer (gold electrode, 14, Fig. 4, separate from first and second electrodes 4 and 6 that couple to the detector; par. 42), and a number of functionalized surfaces including a protein capable of binding to the substance and is bonded to the metal thin film overlying the immobilization layer (probe, 20, immobilized to the electrode, Fig. 4; par. 45 and 49), whereby an electrical reading can be obtained by the reader to determine the concentration level of the substance in the sample (par. 71); and
a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores sized to permit passage of the substance therethrough (barrier, par. 70).

With respect to claims 4 and 5, Phillips et al. teach the immobilization layer is a metal oxide of titanium oxide (titanium oxide, 22, Fig. 4; par. 29).
With respect to claim 10, Philips does not specifically teach the substrate being disposable.  However such a limitation is drawn to an intended use of the strip and does not impart any structural feature to the strip.  The prior art must only be capable of performing a recited intended use.  Any substrate is considered capable of being disposed of and therefore the substrate taught by Philips et al. is considered disposable and meets the limitation of claim 10. 
With respect to claim 16, Phillips et al. teach the metal thin film is made of gold (gold electrode, 14, Fig. 4, par. 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2012/0143027), as applied to claim 1.
Phillips et al. teaches a filter layer made of a polymeric material and allowing passage of a substance less than 0.2 µm in size (par. 70), but do not specifically teach the pore size or the filter layer thickness.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 11 and 15 are for any particular purpose or solve any stated problem, and the prior art teaches that the pore size may be varied to 0.2 µm or greater to allow passage of materials smaller than 0.2 µm and thickness of the filter layer may be varied depending on the field effect transistor size and desired amount of protection from an external environment.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2012/0143027), as applied to claim 1, in view of Niemeyer et al. (Nucleic Acids Research, 1994, pgs. 5530-5539).
Phillips et al. teach the claimed immobilization layer and a number of functionalized structures including a protein is attached to the metal thin film overling the immobilization layer using well-known techniques (probe is bound to the surface of the electrode, which is the claimed metal thin film, par. 49, via well-known techniques including immobilizing a protein to activated groups on the surface of the electrode, par. 50), but fail to teach the functionalized structures comprising a DNA-streptavidin structure that is bonded to biotin that receives the protein capable of binding the substance.
Niemeyer et al. teach a protein chip comprising a DNA-streptavidin structure that is bonded to a substrate (DNA is immobilized to a substrate and bound to a complementary DNA-streptavidin molecule, Fig. 5, pg. 5531, left column) and the DNA-streptavidin structure bonded to a biotin that receives a protein capable of binding a target substance (conjugated biotinylated antibodies specific to a target are bound to the streptavidin, Fig. 5, pg. 5531, left column), in order to produce a functional protein array with highly selective and efficient connectors in an oligonucleotide directed self-assembly of proteins (pg. 5531, left column).
It would have been obvious to one having ordinary skill in the art before the 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Phillips and Niemeyer are similarly drawn to immobilization of a target specific protein molecule to a substrate for detection of the target.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2012/0143027), as applied to claim 1, in view of Moorman et al. (US 5,356,782).
Phillips et al. teach an electrical biosensor comprising a barrier layer, which reads on the claimed filter layer, but fail to teach the pores of the filter layer being tapered and forming a channel.
Moorman et al. teach a barrier layer having tapered pores which form a channel from a top surface of the layer to a bottom surface of the layer (col. 11, line 56-col. 12, line 5), in order to provide one way fluid flow into the device (col. 11, lines 33-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the porous barrier layer of Phillips et al., tapered pores that form a channel as taught by Moorman et al., in order to provide control of direction and speed of fluid flow and thus analyte to the sensor 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Phillips and Moorman are similarly drawn to porous barrier layers for flow of analyte toward a sensor.

Response to Arguments
Applicant’s amendments and arguments, filed 21 June 2021, with respect to the pending claims have been fully considered and the amendments are sufficient to overcome the previous rejections of record.  The previous rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Phillips teaching the new limitations as outlined in the rejection above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641